                   Case 21-10474-MFW                 Doc 562         Filed 06/30/21          Page 1 of 14



                                        IN THE UNITED STATES BANKRUPTCY COURT
                                             FOR THE DISTRICT OF DELAWARE


In re Alamo Drafthouse Cinemas Holdings, LLC, et al.                     Case No.:                           21-10474 (MFW)
                                                                         Reporting Period:         May 7, 2021 - June 3, 2021


                                               MONTHLY OPERATING REPORT
                                                                                              Document          Explanation
REQUIRED DOCUMENTS                                                         Form No.            Attached           Attached
Schedule of Cash Receipts and Disbursements                              MOR-1             Yes                N/A
  Bank Reconciliation (or copies of debtor's bank reconciliations)       MOR-1a            No                 Yes
  Schedule of Professional Fees Paid                                     MOR-1b            Yes                N/A
  Copies of bank statements                                                                N/A                Yes
  Cash disbursements journals                                                              N/A                Yes
Statement of Operations                                                  MOR-2             Yes                N/A
Balance Sheet                                                            MOR-3             Yes                N/A
Status of Postpetition Taxes                                             MOR-4             No                 Yes
  Copies of IRS Form 6123 or payment receipt                                               N/A                Yes
  Copies of tax returns filed during reporting period                                      N/A                Yes
Summary of Unpaid Postpetition Debts                                     MOR-5             Yes                N/A
  Listing of aged accounts payable                                       MOR-5             Yes                N/A
Accounts Receivable Reconciliation and Aging                             MOR-6             Yes                N/A
Debtor Questionnaire                                                     MOR-7             Yes                N/A


I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
are true and correct to the best of my knowledge and belief.


    /s/ Michael Foreman                                                                      6/30/2021
Signature of Authorized Individual*                                                        Date


Michael Foreman                                                                            Director
Printed Name of Authorized Individual                                                      Title of Authorized Individual
            Case 21-10474-MFW                           Doc 562              Filed 06/30/21                 Page 2 of 14



                                           IN THE UNITED STATES BANKRUPTCY COURT
                                                FOR THE DISTRICT OF DELAWARE


In re Alamo Drafthouse Cinemas Holdings, LLC, et al.                              Case No.:                               21-10474 (MFW)
                                                                                  Reporting Period:             May 7, 2021 - June 3, 2021

                                 Listing of Debtor Entities and Notes to the Monthly Operating Report

General:
The period covered by this report aligns with the Debtors' normal monthly reporting calendar.
This report includes activity from the following Debtors and case numbers:

Debtor:                                                                           Case Number:
Alamo Drafthouse Cinemas Holdings, LLC                                            21-10474
Alamo Drafthouse Cinemas, LLC                                                     21-10475
Alamo Vineland, LLC                                                               21-10476
Alamo League Investments GP, LLC                                                  21-10477
Alamo League Investments, Ltd.                                                    21-10478
Alamo South Lamar GP, LLC                                                         21-10479
Alamo South Lamar, LP                                                             21-10480
Alamo Drafthouse Raleigh, LLC                                                     21-10481
Alamo DH Anderson Lane, LLC                                                       21-10482
Alamo Yonkers, LLC                                                                21-10483
Alamo Mission, LLC                                                                21-10484
Alamo Ritz, LLC                                                                   21-10485
Alamo Mueller, LLC                                                                21-10486
Mondo Tees, LLC                                                                   21-10487
Alamo City Foundry, LLC                                                           21-10488
Alamo Mainstreet, LLC                                                             21-10489
Alamo City Point, LLC                                                             21-10490
Alamo Liberty, LLC                                                                21-10491
Alamo Satown, LLC                                                                 21-10492
Alamo Marketplace, LLC                                                            21-10493
Alamo Stone Oak, LLC                                                              21-10494
Alamo Westlakes, LLC                                                              21-10495
Alamo Park North, LLC                                                             21-10496
Alamo North SA, LLC                                                               21-10497
Alamo Avenue B, LLC                                                               21-10498
Alamo Slaughter Lane GP, LLC                                                      21-10499
Alamo Slaughter Lane, Ltd.                                                        21-10500
Alamo Cinema Group I GP, LLC                                                      21-10501
Alamo Cinema Group I, LP                                                          21-10502
Alamo Westminster, LLC                                                            21-10503
Alamo Staten Island, LLC                                                          21-10504
Alamo Aspen Grove, LLC                                                            21-10505
Alamo Lakeline, LLC                                                               21-10506
Alamo Sloans, LLC                                                                 21-10507

General Notes:

The financial statements and supplemental information contained herein are preliminary, unaudited and may not comply in all material
respects with accounting principles generally accepted in the United States ("GAAP").

The financial information has been derived from the books and records of Alamo Drafthouse Cinemas Holdings, LLC and its affiliated
debtors and debtors in possession (collectively, the "Debtors") and include all financial activity and the financial position for the Debtors.
This information has not been subject to certain procedures that would typically be applied to financial information in accordance with
GAAP, and the Debtors believe that, upon application of such procedures, the financial information could be subject to change, which
could be material. The information furnished in this report includes normal recurring adjustments but does not include all adjustments that
would typically be made for financial information in accordance with GAAP.



Accuracy: The financial information disclosed herein was not prepared in accordance with federal or state securities laws or other
applicable nonbankruptcy law or in lieu of complying with any periodic reporting requirements thereunder. Persons and entities trading in
or otherwise purchasing, selling, or transferring the claims against or equity interests in the Debtors should evaluate this financial
information in light of the purposes for which it was prepared. The Debtors are not liable for and undertake no responsibility to indicate
variations from securities laws or for any evaluations of the Debtors based on this financial information or any other information.

Reservation of Rights: The Debtors reserve all rights to amend or supplement the MOR in all respects, as may be necessary or
appropriate. Nothing contained in this MOR shall constitute a waiver of any of the Debtors’ rights or an admission with respect to their
chapter 11 cases.
                                                                                                Case 21-10474-MFW                                                     Doc 562                      Filed 06/30/21                               Page 3 of 14


In re Alamo Drafthouse Cinemas Holdings, LLC, et al.                                                                                                                                                                                                                                                                   Form No.:                                                    MOR-1
                                                                                                                                                                                                                                                                                                                       Case No.:                                           21-10474 (MFW)
                                                                                                                                                                                                                                                                                                                       Reporting Period:                         May 7, 2021 - June 3, 2021

                                                                                                                                           Schedule of Cash Receipts & Disbursements (May 7, 2021 - June 3, 2021) (Unaudited)
Case #                                                                           21-10474           21-10475           21-10476           21-10477       21-10478      21-10479      21-10480        21-10481       21-10482                   21-10483           21-10484           21-10485           21-10486           21-10487           21-10488           21-10489           21-10490

                                                                             Alamo
                                                                           Drafthouse      Alamo                   Alamo League Alamo League Alamo South                                                   Alamo           Alamo DH                                                                                                                           Alamo
                                                            Consolidating   Cinemas      Drafthouse     Alamo       Investments Investments,  Lamar GP,                                Alamo South       Drafthouse        Anderson           Alamo        Alamo                 Alamo Ritz,          Alamo            Mondo Tees,         Alamo City        Mainstreet,        Alamo City
Debtor                                                 Note   Debtors     Holdings, LLC Cinemas, LLC Vineland, LLC    GP, LLC       Ltd.         LLC                                    Lamar, LP       Raleigh, LLC       Lane, LLC       Yonkers, LLC Mission, LLC                LLC             Mueller, LLC          LLC             Foundry, LLC          LLC             Point, LLC
Theaters                                               (1)   $   1,633,886   $              -   $      44,551      $              -   $            -   $          -   $   277,646      $            -   $   175,070    $               -   $         516      $              -   $              -   $         244      $            -     $              -   $              -   $     352,790
ADC                                                                 38,555                  -          38,555                     -                -              -             -                   -             -                    -               -                     -                  -               -                   -                    -                  -               -
Mondo & Other                                                    1,027,902                  -           1,866                     -                -              -         1,406                   -           887                    -               3                     -                  -               1           1,017,985                    -                  -           1,787
   Total Cash Receipts                                       $   2,700,343   $              -   $      84,972      $              -   $            -   $          -   $   279,052      $            -   $   175,957    $               -   $         519      $              -   $              -   $         245      $    1,017,985     $              -   $              -   $     354,577

Payroll, Benefits & Contracted Labor                         $   1,806,156   $              -   $     235,895      $              -   $            -   $          -   $   177,783      $            -   $   112,102    $               -   $         330      $              -   $              -   $         156      $      552,572     $              -   $              -   $     225,900
Mondo Related                                                      536,793                  -          70,109                     -                -              -        52,838                   -        33,317                    -              98                     -                  -              46             164,226                    -                  -          67,138
Insurance                                                          424,438                  -          55,434                     -                -              -        41,778                   -        26,343                    -              78                     -                  -              37             129,852                    -                  -          53,085
Taxes & Related Expenses                                           255,281                  -          33,341                     -                -              -        25,128                   -        15,844                    -              47                     -                  -              22              78,100                    -                  -          31,929
Film                                                               208,712                  -          27,259                     -                -              -        20,544                   -        12,954                    -              38                     -                  -              18              63,853                    -                  -          26,104
Food & Beverage                                                    198,148                  -          25,879                     -                -              -        19,504                   -        12,298                    -              36                     -                  -              17              60,621                    -                  -          24,783
Bank & Credit Card Processing Fees                                 137,131                  -          17,910                     -                -              -        13,498                   -         8,511                    -              25                     -                  -              12              41,954                    -                  -          17,151
Ordinary Course Professionals                                      134,553                  -          17,573                     -                -              -        13,244                   -         8,351                    -              25                     -                  -              12              41,165                    -                  -          16,829
Rent                                                                31,114                  -               -                     -                -              -             -                   -             -                    -               -                     -                  -               -                   -                    -                  -               -
Other                                                              304,033                  -          39,709                     -                -              -        29,927                   -        18,870                    -              56                     -                  -              26              93,015                    -                  -          38,026
    Total Operating Disbursements                      (2)   $   4,036,358   $              -   $     523,110      $              -   $            -   $          -   $   394,244      $            -   $   248,591    $               -   $         733      $              -   $              -   $         346      $    1,225,357     $              -   $              -   $     500,945

DIP Funding                                                  $           -   $              -   $              -   $              -   $            -   $          -   $          -     $            -   $          -   $               -   $              -   $              -   $              -   $              -   $              -   $              -   $              -   $              -
   Total Non-Operating Receipts                              $           -   $              -   $              -   $              -   $            -   $          -   $          -     $            -   $          -   $               -   $              -   $              -   $              -   $              -   $              -   $              -   $              -   $              -

Critical Vendors                                             $           -   $              -   $            -     $              -   $            -   $          -   $         -      $            -   $          -   $               -   $           -      $              -   $              -   $              -   $           -      $              -   $              -   $            -
KEIP / KERP                                                        601,250                  -          601,250                    -                -              -             -                   -              -                   -               -                     -                  -                  -               -                     -                  -                -
Debtor Advisors Fees (Held in Escrow)                            1,445,000                  -        1,445,000                    -                -              -             -                   -              -                   -               -                     -                  -                  -               -                     -                  -                -
Debtor Advisors Fees                                             1,100,000                  -        1,100,000                    -                -              -             -                   -              -                   -               -                     -                  -                  -               -                     -                  -                -
Creditor Advisors Fees                                              13,657                  -           13,657                    -                -              -             -                   -              -                   -               -                     -                  -                  -               -                     -                  -                -
Other Restructuring Costs                                          278,001                  -          278,001                    -                -              -             -                   -              -                   -               -                     -                  -                  -               -                     -                  -                -
Utility Deposits                                                         -                  -                -                    -                -              -             -                   -              -                   -               -                     -                  -                  -               -                     -                  -                -
Capital Expenditures                                                72,736                  -            9,500                    -                -              -         7,160                   -          4,514                   -              13                     -                  -                  6          22,253                     -                  -            9,097
     Total Non-Operating Disbursements                       $   3,510,644   $              -   $    3,447,408     $              -   $            -   $          -   $     7,160      $            -   $      4,514   $               -   $          13      $              -   $              -   $              6   $      22,253      $              -   $              -   $        9,097

Total Receipts                                               $   2,700,343   $              -   $       84,972     $              -   $            -   $          -   $   279,052      $            -   $   175,957    $               -   $         519      $              -   $              -   $         245      $    1,017,985     $              -   $              -   $     354,577
Total Disbursements                                              7,547,002                  -        3,970,518                    -                -              -       401,403                   -       253,105                    -             746                     -                  -             353           1,247,610                    -                  -         510,042
Total Net Cash Flow                                          $ (4,846,659) $                -   $ (3,885,546) $                   -   $            -   $          -   $   (122,351) $               -   $    (77,148) $                -   $        (227) $                  -   $              -   $        (107) $         (229,625) $                 -   $              -   $     (155,464)

Disbursements
Total Disbursements                                          $   7,547,002   $              -   $    3,970,518     $              -   $            -   $          -   $   401,403      $            -   $   253,105    $               -   $         746      $              -   $              -   $         353      $    1,247,610     $              -   $              -   $     510,042
Less: Transfer to DIP Bank Accounts                                      -                  -                -                    -                -              -             -                   -             -                    -               -                     -                  -               -                   -                    -                  -               -
Plus: Estate Disbursements Made by Outside Sources                       -                  -                -                    -                -              -             -                   -             -                    -               -                     -                  -               -                   -                    -                  -               -
Total Disbursements                                          $   7,547,002   $              -   $    3,970,518     $              -   $            -   $          -   $   401,403      $            -   $   253,105    $               -   $         746      $              -   $              -   $         353      $    1,247,610     $              -   $              -   $     510,042

                                                                             1. Theater cash receipts have been allocated based on a percent of total sales.
                                                                             2. Alamo Drafthouse Cinemas, LLC is responsible for paying all disbursements of all Debtor entities, and therefore disbursements have been allocated based on a percent of total sales.




                                                                                                                                                                                     Page 1 of 2
                                                                                                  Case 21-10474-MFW                                                     Doc 562                       Filed 06/30/21                                  Page 4 of 14


In re Alamo Drafthouse Cinemas Holdings, LLC, et al.                                                                                                                                                                                                                                             Form No.:                                                    MOR-1
                                        21-10474 (MFW)                                                                                                                                                                                                                                           Case No.:                                           21-10474 (MFW)
                              May 7, 2021 - June 3, 2021                                                                                                                                                                                                                                         Reporting Period:                         May 7, 2021 - June 3, 2021

                                                                                                                                             Schedule of Cash Receipts
                                                                                                                                                                 Schedule
                                                                                                                                                                       & Disbursements
                                                                                                                                                                           of Cash Receipts
                                                                                                                                                                                        (May&7,Disbursements
                                                                                                                                                                                                2021 - June 3, (May
                                                                                                                                                                                                               2021)7,(Unaudited)
                                                                                                                                                                                                                        2021 - June 3, 2021) (Unaudited)
Case #                                                          21-10491           21-10492           21-10493           21-10494           21-10495      21-10496       21-10497      21-10498        21-10499         21-10500        21-10501       21-10502                   21-10503           21-10504           21-10505           21-10506           21-10507

                                                                                                                                                                                                                                                    Alamo
                                                                                                    Alamo                                Alamo                                                 Alamo             Alamo            Alamo             Cinema        Alamo         Alamo
                                                                Alamo             Alamo           Marketplace,       Alamo Stone        Westlakes,       Alamo Park     Alamo North           Avenue B,         Slaughter        Slaughter        Group I GP,    Cinema       Westminster, Alamo Staten Alamo Aspen    Alamo                                 Alamo
Debtor                                               Note    Liberty, LLC      Satown, LLC            LLC              Oak, LLC           LLC            North, LLC       SA, LLC               LLC           Lane GP, LLC       Lane, Ltd.          LLC        Group I, LP       LLC       Island, LLC  Grove, LLC Lakeline, LLC                         Sloans, LLC
Theaters                                             (1)    $              -   $              -   $              -   $              -   $            -   $    199,594   $           -     $               -   $         -    $      160,277       $         -   $         -   $         (98) $                  -   $         358      $     243,028      $     179,910
ADC                                                                        -                  -                  -                  -                -              -               -                     -             -                 -                 -             -               -                     -               -                  -                  -
Mondo & Other                                                              -                  -                  -                  -                -          1,011               -                     -             -               812                 -             -              (0)                    -               2              1,231                911
   Total Cash Receipts                                      $              -   $              -   $              -   $              -   $            -   $    200,605   $           -     $               -   $         -    $      161,089       $         -   $         -   $         (99) $                  -   $         360      $     244,259      $     180,822

Payroll, Benefits & Contracted Labor                        $              -   $              -   $              -   $              -   $            -   $    127,805   $           -     $               -   $         -    $      102,629       $         -   $         -   $         (63) $                  -   $         229      $     155,616      $     115,201
Mondo Related                                                              -                  -                  -                  -                -         37,984               -                     -             -            30,502                 -             -             (19)                    -              68             46,249             34,238
Insurance                                                                  -                  -                  -                  -                -         30,034               -                     -             -            24,117                 -             -             (15)                    -              54             36,569             27,072
Taxes & Related Expenses                                                   -                  -                  -                  -                -         18,064               -                     -             -            14,506                 -             -              (9)                    -              32             21,995             16,282
Film                                                                       -                  -                  -                  -                -         14,769               -                     -             -            11,859                 -             -              (7)                    -              26             17,982             13,312
Food & Beverage                                                            -                  -                  -                  -                -         14,021               -                     -             -            11,259                 -             -              (7)                    -              25             17,072             12,638
Bank & Credit Card Processing Fees                                         -                  -                  -                  -                -          9,703               -                     -             -             7,792                 -             -              (5)                    -              17             11,815              8,747
Ordinary Course Professionals                                              -                  -                  -                  -                -          9,521               -                     -             -             7,646                 -             -              (5)                    -              17             11,593              8,582
Rent                                                                       -                  -                  -                  -                -         31,114               -                     -             -                 -                 -             -               -                     -               -                  -                  -
Other                                                                      -                  -                  -                  -                -         21,514               -                     -             -            17,276                 -             -             (11)                    -              39             26,195             19,392
    Total Operating Disbursements                    (2)    $              -   $              -   $              -   $              -   $            -   $    314,528   $           -     $               -   $         -    $      227,585       $         -   $         -   $        (140) $                  -   $         509      $     345,087      $     255,464

DIP Funding                                                 $              -   $              -   $              -   $              -   $            -   $          -   $           -     $               -   $         -    $                -   $         -   $         -   $              -   $              -   $              -   $              -   $              -
   Total Non-Operating Receipts                             $              -   $              -   $              -   $              -   $            -   $          -   $           -     $               -   $         -    $                -   $         -   $         -   $              -   $              -   $              -   $              -   $              -

Critical Vendors                                            $              -   $              -   $              -   $              -   $            -   $          -   $           -     $               -   $         -    $             -      $         -   $         -   $           - $                   -   $              -   $           -      $           -
KEIP / KERP                                                                -                  -                  -                  -                -              -               -                     -             -                  -                -             -               -                     -                  -               -                  -
Debtor Advisors Fees (Held in Escrow)                                      -                  -                  -                  -                -              -               -                     -             -                  -                -             -               -                     -                  -               -                  -
Debtor Advisors Fees                                                       -                  -                  -                  -                -              -               -                     -             -                  -                -             -               -                     -                  -               -                  -
Creditor Advisors Fees                                                     -                  -                  -                  -                -              -               -                     -             -                  -                -             -               -                     -                  -               -                  -
Other Restructuring Costs                                                  -                  -                  -                  -                -              -               -                     -             -                  -                -             -               -                     -                  -               -                  -
Utility Deposits                                                           -                  -                  -                  -                -              -               -                     -             -                  -                -             -               -                     -                  -               -                  -
Capital Expenditures                                                       -                  -                  -                  -                -          5,147               -                     -             -              4,133                -             -              (3)                    -                  9           6,267              4,639
     Total Non-Operating Disbursements                      $              -   $              -   $              -   $              -   $            -   $      5,147   $           -     $               -   $         -    $         4,133      $         -   $         -   $          (3) $                  -   $              9   $       6,267      $       4,639

Total Receipts                                              $              -   $              -   $              -   $              -   $            -   $    200,605   $           -     $               -   $         -    $      161,089       $         -   $         -   $         (99) $                  -   $         360      $     244,259      $     180,822
Total Disbursements                                                        -                  -                  -                  -                -        319,675               -                     -             -           231,718                 -             -            (142)                    -             518            351,354            260,103
Total Net Cash Flow                                         $              -   $              -   $              -   $              -   $            -   $   (119,070) $            -     $               -   $         -    $       (70,629) $             -   $         -   $          43      $              -   $        (158) $         (107,095) $         (79,281)

Disbursements
Total Disbursements                                         $              -   $              -   $              -   $              -   $            -   $    319,675   $           -     $               -   $         -    $      231,718       $         -   $         -   $        (142) $                  -   $         518      $     351,354      $     260,103
Less: Transfer to DIP Bank Accounts                                        -                  -                  -                  -                -              -               -                     -             -                 -                 -             -               -                     -               -                  -                  -
Plus: Estate Disbursements Made by Outside Sources                         -                  -                  -                  -                -              -               -                     -             -                 -                 -             -               -                     -               -                  -                  -
Total Disbursements                                         $              -   $              -   $              -   $              -   $            -   $    319,675   $           -     $               -   $         -    $      231,718       $         -   $         -   $        (142) $                  -   $         518      $     351,354      $     260,103

                                                            1. Theater cash receipts have been allocated based on a percent of total sales.
                                                            2. Alamo Drafthouse Cinemas, LLC is responsible for paying all disbursements of all Debtor entities, and therefore disbursements have been allocated based on a percent of total sales.




                                                                                                                                                                                        Page 2 of 2
                           Case 21-10474-MFW                Doc 562        Filed 06/30/21         Page 5 of 14



In re Alamo Drafthouse Cinemas Holdings, LLC, et al.                      Form No.:                                                 MOR-1a
                                                                          Case No.:                                         21-10474 (MFW)
                                                                          Reporting Period:                       May 7, 2021 - June 3, 2021

                                                                                                       Account Number
Legal Entity                                    Case Number               Bank Name                       (last 4 digits)      Bank Balance
Alamo Drafthouse Cinemas, LLC                   21-10475                  Texas Capital Bank                       *0437 $        8,798,875
Alamo South Lamar, LP                           21-10480                  Texas Capital Bank                       *7274             (7,937)
                              1
Alamo Drafthouse Raleigh, LLC                   21-10481                  Texas Capital Bank                       *7432             57,931
Alamo Mueller, LLC                              21-10486                  Texas Capital Bank                       *7241             (1,738)
Alamo Stone Oak, LLC                            21-10494                  Texas Capital Bank                       *7191                 (0)
Alamo Park North, LLC                           21-10496                  Texas Capital Bank                       *7258             (5,393)
Alamo Slaughter Lane, Ltd.                      21-10500                  Texas Capital Bank                       *0511             (5,117)
Alamo Lakeline, LLC                             21-10506                  Texas Capital Bank                       *7225             (6,799)
Total                                                                                                                     $       8,829,822

1. Account currently being used for the Utility Adequate Assurance Deposit.
Note: All other Debtor bank accounts are zero balance accounts and thus have no cash balances.


                                                           Bank Reconciliations
The Debtors hereby submit this attestation regarding bank account reconciliations in lieu of providing copies of bank statements, bank
reconciliations and journal entries.

The Debtors’ standard practice is to ensure that bank reconciliations are completed before closing the books each reporting period. I attest
that each of the Debtors’ bank accounts has been reconciled in accordance with their standard practices.




 /s/ Michael Foreman                                                               6/30/2021
Signature of Authorized Individual                                        Date


Michael Foreman                                                           Director
Printed Name of Authorized Individual                                     Title of Authorized Individual
                                                   Case 21-10474-MFW               Doc 562         Filed 06/30/21        Page 6 of 14


In re Alamo Drafthouse Cinemas Holdings, LLC, et al.                                                                                 Form No.:                                           MOR-1b
                                                                                                                                     Case No.:                                   21-10474 (MFW)
                                                                                                                                     Reporting Period:                 May 7, 2021 - June 3, 2021

                                                                       Schedule of Professional Fees and Expenses Paid
                                                                                                 Amount Paid                                       Post-Petition Amount Paid To-Date
             Professional                              Payor                   Fees               Expenses           Total                  Fees                Expenses             Total
Young Conaway Stargatt & Taylor, LLP   Alamo Drafthouse Cinemas, LLC     $         285,029   $           8,339   $         293,368   $          285,029   $            8,339   $         293,368
Portage Point Partners, LLC            Alamo Drafthouse Cinemas, LLC               307,698                   -             307,698              307,698                    -             307,698
Epiq Corporate Restructuring LLC       Alamo Drafthouse Cinemas, LLC               263,001                   -             263,001              263,001                    -             263,001
Houlihan Lokey Capital, Inc            Alamo Drafthouse Cinemas, LLC                     -                   -                   -                    -                    -                   -
Keen-Summit Capital Partners LLC       Alamo Drafthouse Cinemas, LLC             1,100,000                   -           1,100,000            1,100,000                    -           1,100,000
Total                                                                    $       1,955,728   $           8,339   $       1,964,067   $        1,955,728   $            8,339   $       1,964,067
                                                                                  Case 21-10474-MFW                                                 Doc 562                      Filed 06/30/21                              Page 7 of 14


In re Alamo Drafthouse Cinemas Holdings, LLC, et al.                                                                                                                                                                                                                                                       Form No.:                                                  MOR-2
                                                                                                                                                                                                                                                                                                           Case No.:                                         21-10474 (MFW)
                                                                                                                                                                                                                                                                                                           Reporting Period:                       May 7, 2021 - June 3, 2021

                                                                                                                                         Debtors' Income Statement May 7, 2021 - June 3, 2021 (Unaudited)
Case #                                                                      21-10474           21-10475         21-10476           21-10477       21-10478     21-10479        21-10480        21-10481           21-10482            21-10483           21-10484           21-10485           21-10486        21-10487         21-10488           21-10489           21-10490

                                                                           Alamo
                                                                         Drafthouse      Alamo                   Alamo League Alamo League Alamo South                                            Alamo           Alamo DH                                                                                                                      Alamo
                                                       Consolidating      Cinemas      Drafthouse     Alamo       Investments Investments,  Lamar GP,                            Alamo South    Drafthouse        Anderson           Alamo        Alamo                 Alamo Ritz,          Alamo         Mondo Tees,       Alamo City        Mainstreet,        Alamo City
Debtor                                                   Debtors        Holdings, LLC Cinemas, LLC Vineland, LLC    GP, LLC       Ltd.         LLC                                Lamar, LP    Raleigh, LLC       Lane, LLC       Yonkers, LLC Mission, LLC                LLC             Mueller, LLC       LLC           Foundry, LLC          LLC             Point, LLC
Revenue
Box Office & Ticket                                    $      504,439   $              -   $            -   $              -   $            -   $          -   $    91,331       $         -   $    56,347    $               -   $           -      $              -   $              -   $          10 $             - $                 -   $              -   $     118,829
Food & Beverage                                               886,704                  -                -                  -                -              -       144,347                 -        98,552                    -               -                     -                  -             553               -                   -                  -         193,686
Merchandise                                                   811,493                  -               11                  -                -              -         1,407                 -         2,519                    -               -                     -                  -             250         800,553                   -                  -           2,357
Other                                                         336,604                  -          331,630                  -                -              -        12,856                 -           184                    -             465                     -                  -            (593)        (23,703)                  -                  -           2,716
Total Revenue                                          $    2,539,240   $              -   $      331,641   $              -   $            -   $          -   $   249,942       $         -   $   157,601    $               -   $         465      $              -   $              -   $         220 $       776,851 $                 -   $              -   $     317,588
Cost of Goods Sold
Box Office & Ticket                                    $      235,413   $              -   $        2,050   $              -   $            -   $          -   $     44,803      $         -   $    26,481    $               -   $              -   $              -   $              -   $           -   $            -   $              -   $           -      $      51,865
Food & Beverage                                               181,700                  -                -                  -                -              -         25,983                -        30,196                    -                  -                  -                  -          11,441                -                  -             773             27,342
Merchandise                                                 1,126,311                  -                -                  -                -              -              -                -            72                    -                  -                  -                  -             856        1,125,344                  -               -                  -
Other                                                          15,627                  -           10,957                  -                -              -              -                -             -                    -                  -                  -                  -               -            4,670                  -               -                  -
Total Cost of Goods Sold                               $    1,559,051   $              -   $       13,007   $              -   $            -   $          -   $     70,786      $         -   $    56,750    $               -   $              -   $              -   $              -   $      12,297   $    1,130,014   $              -   $         773      $      79,207
Gross Profit                                           $      980,189   $              -   $      318,634   $              -   $            -   $          -   $   179,156       $         -   $   100,852    $               -   $         465      $              -   $              -   $      (12,077) $     (353,164) $               -   $        (773) $         238,381
Operating Expenses
Salaries & Wages                                       $     1,511,611 $               -   $      914,239   $           -      $            -   $          -   $    51,416 $               -   $    46,980    $          541 $                 - $          20,366 $                -      $      25,710 $       154,550    $           -      $           -      $      88,053
Employee Benefits                                              485,848                 -          229,635               -                   -              -        16,040                 -        10,656               366                 750            70,628                 78              2,854          25,777                -                  -             21,734
Professional Fees                                            4,859,567                 -        4,736,901             325                   -              -        28,169                 -         1,625               325                 325               975                325             40,325          24,041              325                325              4,625
Occupancy                                                   (3,280,176)                -           90,000               -                   -              -       111,811                 -        45,692          (222,471)           (565,024)          139,422                  -             80,441               -                -                  -            177,379
Information Technology                                         159,321                 -          135,332               -                   -              -         1,793                 -         1,782             1,081               1,178               731                 97              1,545           2,600                -                156              1,590
Insurance                                                      231,055                 -           28,217               6                   -              -        13,561                 -        10,567             4,906              14,662            39,061                  -              8,569           2,205                2                  -             48,401
Repair & Maintenance                                            (6,876)                -           15,297               -                   -              -       (10,152)                -         4,132            (4,540)                793               424                  -             (1,847)              -                -                987             25,258
General & Administrative                                       257,758                 -          101,048               -                   -              -        11,972                 -        13,764              (280)             31,558           (38,529)               324              2,449         114,298                -                281               (871)
Advertising                                                    299,297                 -          279,487               -                   -              -          (387)                -             -                 -                   -                 -                  -               (500)         21,697                -                  -                  -
Other                                                           85,627                 -            3,203               -                   -              -        14,377                 -         9,609                 -                   -                 -                  -                 32               -                -                  -             17,202
Total Operating Expenses                               $     4,603,032 $               -   $    6,533,359   $         331      $            -   $          -   $   238,600 $               -   $   144,806    $     (220,074) $         (515,758) $        233,077 $              825      $     159,577 $       345,168    $         327      $       1,749      $     383,370
Other (Income) Expense
Other Expenses                                         $    69,876,238 $               -   $ (18,190,124) $        920,769 $                -   $          -   $ (1,487,509) $             -   $  6,158,586 $        142,395      $    1,415,865 $ 3,508,715 $                 205,546 $ 3,934,256 $ 7,986,419 $                   524,995 $           60,034 $ 1,251,353
Other Income                                                         -                 -               -                 -                  -              -              -                -              -                -                   -             -                       -             -             -                       -                  -             -
Income Taxes                                                         -                 -               -                 -                  -              -              -                -              -                -                   -             -                       -             -             -                       -                  -             -
Total Other (Income) Expense                           $    69,876,238 $               -   $ (18,190,124) $        920,769 $                -   $          -   $ (1,487,509) $             -   $ 6,158,586 $         142,395      $    1,415,865 $ 3,508,715 $                 205,546 $ 3,934,256 $ 7,986,419 $                   524,995 $           60,034 $ 1,251,353
Net Income                                             $   (73,499,080) $              -   $ 11,975,400 $         (921,100) $               -   $          -   $ 1,428,065 $               -   $ (6,202,540) $        77,680      $     (899,642) $ (3,741,791) $             (206,371) $ (4,105,910) $ (8,684,751) $             (525,322) $         (62,556) $ (1,396,342)




                                                                                                                                                                   Page 1 of 2
                                                                                              Case 21-10474-MFW                                                        Doc 562                     Filed 06/30/21                                Page 8 of 14


In re Alamo Drafthouse Cinemas Holdings, LLC, et al.                                                                                                                                                                                                                                                 Form No.:                                                    MOR-2
                                             21-10474 (MFW)                                                                                                                                                                                                                                          Case No.:                                           21-10474 (MFW)
                                   May 7, 2021 - June 3, 2021                                                                                                                                                                                                                                        Reporting Period:                         May 7, 2021 - June 3, 2021

                                                                                                                                                           Debtors' Income Statement
                                                                                                                                                                                 Debtors'
                                                                                                                                                                                     May Income
                                                                                                                                                                                          7, 2021 -Statement
                                                                                                                                                                                                    June 3, 2021
                                                                                                                                                                                                              May(Unaudited)
                                                                                                                                                                                                                   7, 2021 - June 3, 2021 (Unaudited)
Case #                                                              21-10491           21-10492           21-10493           21-10494           21-10495        21-10496       21-10497        21-10498        21-10499        21-10500       21-10501             21-10502           21-10503           21-10504           21-10505           21-10506        21-10507

                                                                                                                                                                                                                                                   Alamo
                                                                                                        Alamo                                Alamo                                                Alamo             Alamo            Alamo         Cinema        Alamo              Alamo
                                                                   Alamo              Alamo           Marketplace,       Alamo Stone        Westlakes,         Alamo Park     Alamo North        Avenue B,         Slaughter        Slaughter    Group I GP,    Cinema            Westminster, Alamo Staten Alamo Aspen    Alamo                              Alamo
Debtor                                                          Liberty, LLC       Satown, LLC            LLC              Oak, LLC           LLC              North, LLC       SA, LLC            LLC           Lane GP, LLC       Lane, Ltd.      LLC        Group I, LP            LLC       Island, LLC  Grove, LLC Lakeline, LLC                      Sloans, LLC
Revenue
Box Office & Ticket                                             $              -   $              -   $              -   $              -   $              -   $    57,358    $          -   $               -   $         -    $       50,350   $         -   $              -   $           - $                   -   $           -      $      74,164   $      56,051
Food & Beverage                                                                -                  -                  -                  -                  -       119,988               -                   -             -            92,824             -                  -               -                     -               -            135,915         100,839
Merchandise                                                                    -                  -                  -                  -                  -           772               -                   -             -               835             -                  -               -                     -               -              1,383           1,406
Other                                                                          -                  -                  -                  -                  -         1,560               -                   -             -               275             -                  -             (89)                    -             322              7,317           3,663
Total Revenue                                                   $              -   $              -   $              -   $              -   $              -   $   179,678    $          -   $               -   $         -    $      144,284   $         -   $              -   $         (89) $                  -   $         322      $     218,778   $     161,959
Cost of Goods Sold
Box Office & Ticket                                             $              -   $              -   $              -   $              -   $              -   $     27,054   $          -   $               -   $         -    $       23,999   $         -   $              -   $              -   $              -   $              -   $      33,693   $      25,469
Food & Beverage                                                                -                  -                  -                  -                  -         13,907              -                   -             -            19,024             -                  -                  -                  -                  -          29,527          23,506
Merchandise                                                                    -                  -                  -                  -                  -              -              -                   -             -                 -             -                  -                  -                  -                  -              39               -
Other                                                                          -                  -                  -                  -                  -              -              -                   -             -                 -             -                  -                  -                  -                  -               -               -
Total Cost of Goods Sold                                        $              -   $              -   $              -   $              -   $              -   $     40,962   $          -   $               -   $         -    $       43,022   $         -   $              -   $              -   $              -   $              -   $      63,259   $      48,975
Gross Profit                                                    $              -   $              -   $              -   $              -   $              -   $   138,717    $          -   $               -   $         -    $      101,262   $         -   $              -   $         (89) $                  -   $         322      $     155,519   $     112,984
Operating Expenses
Salaries & Wages                                                $            - $                  -   $           - $                 - $               - $         43,925    $          -   $               -   $         -    $       44,959 $           -   $              -   $       12,275 $               -      $      8,261 $            46,784 $         53,553
Employee Benefits                                                            -                    -               -                 327                 -           11,258               -                   -             -            10,188             -                  -           13,375                 -            41,956              11,612           18,614
Professional Fees                                                       (1,370)                   -           2,675               1,056               406            2,092             325                   -             -             2,600             -                  -              325               325             3,325               7,572            1,625
Occupancy                                                             (734,004)                   -               -            (926,395)                -          109,166               -                   -             -            75,621             -                  -           19,909                 -        (1,078,178)             79,093         (682,638)
Information Technology                                                     567                    -             100               1,219             1,136            1,405               -                   -             -               931             -                  -            1,449                 -             1,235               1,642            1,753
Insurance                                                                    1                    -               -               4,642                 -            6,489               -                   -             -            10,833             -                  -            8,933                 2             8,101               8,744           13,155
Repair & Maintenance                                                    (5,700)                   -            (305)             (3,640)              878            4,554               -                   -             -            (6,949)            -                  -          (10,001)                -             1,643             (17,086)            (625)
General & Administrative                                               (45,053)                   -             538               1,435              (372)          11,570               -                   -             -            15,919             -                  -           12,724                 -            (4,751)             17,704           12,029
Advertising                                                                  -                    -               -                   -                 -                -               -                   -             -              (500)            -                  -                -                 -                 -                (500)               -
Other                                                                       30                    -               -                   -                 -           10,561               -                   -             -             8,577             -                  -                -                 -                 -              12,502            9,534
Total Operating Expenses                                        $     (785,529) $                 -   $       3,008 $          (921,353) $          2,048 $        201,021    $        325   $               -   $         -    $      162,180 $           -   $              -   $       58,990 $             327      $ (1,018,407) $          168,067 $       (572,999)
Other (Income) Expense
Other Expenses                                                  $ 16,465,796 $                    -   $  3,982,471 $ 4,264,996 $ 6,154,962 $ 3,314,086 $ 4,433,728 $                                         -   $         -    $  1,171,952 $ 2,878,000 $                    -   $ 15,871,987 $ 3,343,200 $                   96,185      $  2,945,152 $ (1,477,575)
Other Income                                                                -                     -              -             -             -             -             -                                   -             -               -             -                    -               -             -                       -                 -            -
Income Taxes                                                                -                     -              -             -             -             -             -                                   -             -               -             -                    -               -             -                       -                 -            -
Total Other (Income) Expense                                    $ 16,465,796 $                    -   $ 3,982,471 $ 4,264,996 $ 6,154,962 $ 3,314,086 $ 4,433,728 $                                          -   $         -    $ 1,171,952 $ 2,878,000 $                     -   $ 15,871,987 $ 3,343,200 $                   96,185      $ 2,945,152 $ (1,477,575)
Net Income                                                      $ (15,680,267) $                  -   $ (3,985,479) $ (3,343,642) $ (6,157,010) $ (3,376,390) $ (4,434,053) $                                -   $         -    $ (1,232,869) $ (2,878,000) $                 -   $ (15,931,065) $ (3,343,526) $              922,545      $ (2,957,699) $ 2,163,557




                                                                                                                                                                                     Page 2 of 2
                                                                                                Case 21-10474-MFW                                                    Doc 562                     Filed 06/30/21                               Page 9 of 14


In re Alamo Drafthouse Cinemas Holdings, LLC, et al.                                                                                                                                                                                                                                                            Form No.:                                                     MOR-3
                                                                                                                                                                                                                                                                                                                Case No.:                                            21-10474 (MFW)
                                                                                                                                                                                                                                                                                                                Reporting Period:                          May 7, 2021 - June 3, 2021

                                                                                                                                                                 Debtors' Balance Sheet as of 6/3/2021 (Unaudited)
Case #                                                                  21-10474           21-10475         21-10476           21-10477           21-10478         21-10479         21-10480         21-10481            21-10482            21-10483           21-10484         21-10485           21-10486        21-10487         21-10488           21-10489             21-10490

                                                                       Alamo
                                                                     Drafthouse           Alamo                            Alamo League Alamo League                                                    Alamo            Alamo DH
                                                Consolidating         Cinemas           Drafthouse         Alamo            Investments Investments,  Alamo South                 Alamo South         Drafthouse         Anderson        Alamo Yonkers,        Alamo         Alamo Ritz,          Alamo          Mondo Tees,      Alamo City      Alamo                     Alamo City
Debtor                                            Debtors           Holdings, LLC      Cinemas, LLC     Vineland, LLC         GP, LLC       Ltd.     Lamar GP, LLC                 Lamar, LP         Raleigh, LLC        Lane, LLC            LLC           Mission, LLC        LLC             Mueller, LLC        LLC          Foundry, LLC Mainstreet, LLC               Point, LLC
Cash & Cash Equivalents                         $        7,364,098 $               -   $    8,592,408 $       (208,213) $         (61,180) $                 -   $      (70,911) $               -   $       48,711 $        (19,148) $          (10,890) $     (36,236) $    (33,658) $    (19,242) $                 203,935 $         17,825 $            (3,903) $           (52,494)
Accounts Receivable                                         19,687                 -                -                -                  -                    -                -                  -                -                -                   -              -             -             -                     19,687                -                   -                    -
Third Party Due (To) / From                            (14,839,806)                -       (3,497,064)               -           (164,963)                   -          334,212                  -          (21,497)         438,625             (84,808)       161,935         3,103       277,000                        (23)               -              (1,396)                (855)
Intercompany Due (To) / From                            15,651,286                 -       79,672,722         (791,037)         1,949,721                    -       13,726,714                  -       (9,258,949)       5,438,157          (5,303,976)   (12,342,012)   (1,009,457)   (6,843,942)                (7,621,383)        (613,963)         (1,844,610)          (2,860,741)
Inventory                                                        -                 -                -                -                  -                    -                -                  -                -                -                   -              -             -             -                          -                -                   -                    -
Prepaid Expenses                                                 -                 -                -                -                  -                    -                -                  -                -                -                   -              -             -             -                          -                -                   -                    -
Current Assets                                  $        8,195,265 $               -   $   84,768,065 $       (999,250) $       1,723,577 $                  -   $   13,990,015 $                -   $   (9,231,735) $     5,857,634 $        (5,399,674) $ (12,216,313) $ (1,040,012) $ (6,586,183) $              (7,397,783) $      (596,138) $       (1,849,909) $        (2,914,090)
Fixed Assets, Net                                                -                 -                -                -                  -                    -                -                  -                -                -                   -              -             -             -                          -                -                   -                    -
Intangible Assets, Net                                           -                 -                -                -                  -                    -                -                  -                -                -                   -              -             -             -                          -                -                   -                    -
Investments in Subsidiary                                        -                 -                -                -                  -                    -                -                  -                -                -                   -              -             -             -                          -                -                   -                    -
Deposits                                                         -                 -                -                -                  -                    -                -                  -                -                -                   -              -             -             -                          -                -                   -                    -
Other Assets                                               200,000                 -                -                -                  -                    -                -                  -                -                -                   -              -             -             -                          -                -                   -                    -
Total Assets                                    $        8,395,265 $               -   $   84,768,065 $       (999,250) $       1,723,577 $                  -   $   13,990,015 $                -   $   (9,231,735) $     5,857,634 $        (5,399,674) $ (12,216,313) $ (1,040,012) $ (6,586,183) $              (7,397,783) $      (596,138) $       (1,849,909) $        (2,914,090)

Accounts Payable                                $       3,765,169 $                -   $    3,511,476   $              -   $              -   $              -   $        8,036   $              -   $       6,993 $                 -   $              -   $         422    $              -   $       4,503   $      121,643   $              -   $              94   $           144
Gift Card Liability                                             -                  -                -                  -                  -                  -                -                  -               -                   -                  -               -                   -               -                -                  -                   -                 -
Accrued Liabilities                                       (58,321)                 -                -                  -                  -                  -                -                  -         (58,321)                  -                  -               -                   -               -                -                  -                   -                 -
Deferred Revenue                                                -                  -                -                  -                  -                  -                -                  -               -                   -                  -               -                   -               -                -                  -                   -                 -
Short-Term Debt                                                 -                  -                -                  -                  -                  -                -                  -               -                   -                  -               -                   -               -                -                  -                   -                 -
Accrued Interest                                           23,889                  -           23,889                  -                  -                  -                -                  -               -                   -                  -               -                   -               -                -                  -                   -                 -
Notes Payable                                                   -                  -                -                  -                  -                  -                -                  -               -                   -                  -               -                   -               -                -                  -                   -                 -
Taxes Payable                                                   -                  -                -                  -                  -                  -                -                  -               -                   -                  -               -                   -               -                -                  -                   -                 -
Current Liabilities                             $       3,730,737 $                -   $    3,535,365   $              -   $              -   $              -   $        8,036   $              -   $     (51,328) $                -   $              -   $         422    $              -   $       4,503   $      121,643   $              -   $              94   $           144
Deferred Rent                                   $             -     $              -   $           -    $           -      $              -   $              -   $            -   $              -   $           -   $            -      $            -     $            -   $           -      $           -   $            -   $           -      $            -      $              -
Liabilities Subject to Compromise                   128,927,611                    -     119,314,689           23,638                     -                  -          408,326                  -          67,839          139,097             234,542            463,396         238,221            215,031          192,479          39,435             830,937             1,185,317
Total Liabilities                               $   132,658,348     $              -   $ 122,850,053    $      23,638      $              -   $              -   $      416,362   $              -   $      16,511   $      139,097      $      234,542     $      463,818   $     238,221      $     219,534   $      314,122   $      39,435      $      831,031      $      1,185,462

Members' Equity                                 $   17,252,114 $                   -   $  10,937,420 $           - $            6,882,500 $                  -   $   (5,974,278) $               -   $            - $      2,411,635     $       250,000 $            - $     320,598 $           - $               (4,992,995) $             - $           187,034 $          3,195,261
Accumulated Equity (Deficit)                      (141,515,196)                    -     (49,019,408)   (1,022,887)            (5,158,923)                   -       19,547,931                  -       (9,248,246)       3,306,902          (5,884,217)   (12,680,132)   (1,598,832)   (6,805,717)                (2,718,910)        (635,573)         (2,867,974)          (7,294,813)
Total Equity                                    $ (124,263,083) $                  -   $ (38,081,988) $ (1,022,887) $           1,723,577 $                  -   $   13,573,653 $                -   $   (9,248,246) $     5,718,536     $    (5,634,217) $ (12,680,132) $ (1,278,234) $ (6,805,717) $              (7,711,905) $      (635,573) $       (2,680,940) $        (4,099,552)
Total Liabilities & Equity                      $       8,395,265   $              -   $   84,768,065   $     (999,250) $       1,723,577     $              -   $   13,990,015   $              -   $   (9,231,735) $     5,857,634     $    (5,399,674) $ (12,216,313) $ (1,040,012) $ (6,586,183) $              (7,397,783) $      (596,138) $       (1,849,909) $        (2,914,090)




                                                                                                                                                                                   Page 1 of 2
                                                                                                   Case 21-10474-MFW                                              Doc 562                        Filed 06/30/21                       Page 10 of 14


In re Alamo Drafthouse Cinemas Holdings, LLC, et al.                                                                                                                                                                                                                                     Form No.:                                                    MOR-3
                                                                                                                                                                                                                                                                                         Case No.:                                           21-10474 (MFW)
                      May 7, 2021 - June 3, 2021                                                                                                                                                                                                                                         Reporting Period:                         May 7, 2021 - June 3, 2021

                                                                                                                                                              Debtors' Balance
                                                                                                                                                                           Debtors'
                                                                                                                                                                               SheetBalance
                                                                                                                                                                                     as of 6/3/2021
                                                                                                                                                                                             Sheet as
                                                                                                                                                                                                    (Unaudited)
                                                                                                                                                                                                      of 6/3/2021 (Unaudited)
Case #                                                 21-10491           21-10492           21-10493         21-10494          21-10495         21-10496      21-10497        21-10498        21-10499        21-10500             21-10501           21-10502           21-10503           21-10504           21-10505           21-10506        21-10507


                                                                                           Alamo                                Alamo                                             Alamo             Alamo         Alamo                                                 Alamo
                                                   Alamo Liberty,        Alamo           Marketplace,     Alamo Stone          Westlakes,    Alamo Park       Alamo North        Avenue B,         Slaughter  Slaughter Lane, Alamo Cinema Alamo Cinema               Westminster,       Alamo Staten       Alamo Aspen    Alamo      Alamo Sloans,
Debtor                                                 LLC            Satown, LLC            LLC            Oak, LLC             LLC         North, LLC         SA, LLC            LLC           Lane GP, LLC      Ltd.       Group I GP, LLC Group I, LP                 LLC             Island, LLC        Grove, LLC Lakeline, LLC     LLC
Cash & Cash Equivalents                            $     (12,126) $                  -   $       (9,336) $        (3,598) $         (11,885) $      (17,085) $      3,250 $                  -   $         -   $       (17,990) $      (666,049) $                -   $         2,157 $          (1,483) $    (22,988) $             (204,670) $      (21,101)
Accounts Receivable                                            -                     -                -                -                  -               -             -                    -             -                 -                -                   -                 -                 -             -                       -               -
Third Party Due (To) / From                                    -                     -                -                -                  -               -             -                    -             -            (7,176)      (9,203,386)                  -                 -                 -      (256,136)             (2,817,375)              -
Intercompany Due (To) / From                         (21,525,323)                    -         (122,410)        (221,539)        (2,053,616)      1,389,402    (4,464,295)                   -             -        (5,808,286)     (13,579,684)                  -       (18,230,691)       (2,020,637)     (907,101)             26,717,006       4,181,216
Inventory                                                      -                     -                -                -                  -               -             -                    -             -                 -                -                   -                 -                 -             -                       -               -
Prepaid Expenses                                               -                     -                -                -                  -               -             -                    -             -                 -                -                   -                 -                 -             -                       -               -
Current Assets                                     $ (21,537,448) $                  -   $     (131,746) $      (225,137) $      (2,065,502) $    1,372,317 $ (4,461,045) $                  -   $         -   $    (5,833,453) $   (23,449,119) $                -   $   (18,228,534) $     (2,022,120) $ (1,186,226) $           23,694,960 $     4,160,115
Fixed Assets, Net                                              -                     -                -                -                  -               -             -                    -             -                 -                -                   -                 -                 -             -                       -               -
Intangible Assets, Net                                         -                     -                -                -                  -               -             -                    -             -                 -                -                   -                 -                 -             -                       -               -
Investments in Subsidiary                                      -                     -                -                -                  -               -             -                    -             -                 -                -                   -                 -                 -             -                       -               -
Deposits                                                       -                     -                -                -                  -               -             -                    -             -                 -                -                   -                 -                 -             -                       -               -
Other Assets                                                   -                     -                -                -                  -               -             -                    -             -                 -          200,000                   -                 -                 -             -                       -               -
Total Assets                                       $ (21,537,448) $                  -   $     (131,746) $      (225,137) $      (2,065,502) $    1,372,317 $ (4,461,045) $                  -   $         -   $    (5,833,453) $   (23,249,119) $                -   $   (18,228,534) $     (2,022,120) $ (1,186,226) $           23,694,960 $     4,160,115

Accounts Payable                                   $              -   $              -   $        3,690   $       10,922   $        59,379   $       14,277   $          -   $               -   $         -   $        4,211   $              -   $              -   $              -   $              -   $              -   $      16,284   $        3,096
Gift Card Liability                                               -                  -                -                -                 -                -              -                   -             -                -                  -                  -                  -                  -                  -               -                -
Accrued Liabilities                                               -                  -                -                -                 -                -              -                   -             -                -                  -                  -                  -                  -                  -               -                -
Deferred Revenue                                                  -                  -                -                -                 -                -              -                   -             -                -                  -                  -                  -                  -                  -               -                -
Short-Term Debt                                                   -                  -                -                -                 -                -              -                   -             -                -                  -                  -                  -                  -                  -               -                -
Accrued Interest                                                  -                  -                -                -                 -                -              -                   -             -                -                  -                  -                  -                  -                  -               -                -
Notes Payable                                                     -                  -                -                -                 -                -              -                   -             -                -                  -                  -                  -                  -                  -               -                -
Taxes Payable                                                     -                  -                -                -                 -                -              -                   -             -                -                  -                  -                  -                  -                  -               -                -
Current Liabilities                                $              -   $              -   $        3,690   $       10,922   $        59,379   $       14,277   $          -   $               -   $         -   $        4,211   $              -   $              -   $              -   $              -   $              -   $      16,284   $        3,096
Deferred Rent                                      $            -     $              -   $            -   $            -   $             -   $            -   $         -    $               -   $         -   $            -   $              -   $              -   $            -     $            -     $           -      $           -   $           -
Liabilities Subject to Compromise                         796,204                    -          562,003           17,965           955,376          242,823         4,164                    -             -          215,469                  -                  -          643,291          1,356,073           221,002            350,450         209,844
Total Liabilities                                  $      796,204     $              -   $      565,693   $       28,887   $     1,014,755   $      257,100   $     4,164    $               -   $         -   $      219,680   $              -   $              -   $      643,291     $    1,356,073     $     221,002      $     366,734   $     212,939

Members' Equity                                    $           - $                   -   $    5,165,944 $      5,165,944 $        5,165,944 $     5,165,944 $          - $                   -   $         -   $   (11,873,320) $   (10,433,518) $                -   $             - $               - $           - $ 2,800,000              $    2,878,000
Accumulated Equity (Deficit)                         (22,333,652)                    -       (5,863,383)      (5,419,968)        (8,246,200)     (4,050,727)  (4,465,209)                    -             -         5,820,187      (12,815,601)                  -       (18,871,825)       (3,378,192)   (1,407,227)   20,528,227                 1,069,175
Total Equity                                       $ (22,333,652) $                  -   $     (697,439) $      (254,024) $      (3,080,256) $    1,115,217 $ (4,465,209) $                  -   $         -   $    (6,053,133) $   (23,249,119) $                -   $   (18,871,825) $     (3,378,192) $ (1,407,227) $ 23,328,227            $    3,947,175
Total Liabilities & Equity                         $ (21,537,448) $                  -   $     (131,746) $      (225,137) $      (2,065,502) $    1,372,317   $ (4,461,045) $                -   $         -   $    (5,833,453) $   (23,249,119) $                -   $   (18,228,534) $     (2,022,120) $ (1,186,226) $ 23,694,960            $    4,160,115




                                                                                                                                                                                  Page 2 of 2
                   Case 21-10474-MFW                     Doc 562          Filed 06/30/21             Page 11 of 14




In re Alamo Drafthouse Cinemas Holdings, LLC, et al.                             Form No.:                                           MOR-4
                                                                                 Case No.:                                  21-10474 (MFW)
                                                                                 Reporting Period:                May 7, 2021 - June 3, 2021

                                              Status of Post-Petition Taxes of the Debtors
The Debtors have paid and are paying all undisputed post-petition taxes as they come due.

The Debtors have paid and will pay prepetition taxes in accordance with the Final Order Authorizing the Debtors to (I) Pay Certain
Prepetition Taxes and Fees, and (II) Granting Related Relief Docket No. 154.

Copies of tax returns filed during the Reporting Period are available upon request.


    /s/ Michael Foreman                                                                      6/30/2021
Signature of Authorized Individual                                               Date


Michael Foreman                                                                  Director
Printed Name of Authorized Individual                                            Title of Authorized Individual
                                  Case 21-10474-MFW                          Doc 562         Filed 06/30/21                Page 12 of 14


In re Alamo Drafthouse Cinemas Holdings, LLC, et al.                                                Form No.:                                                             MOR-5
                                                                                                    Case No.:                                                    21-10474 (MFW)
                                                                                                    Reporting Period:                                  May 7, 2021 - June 3, 2021

                                                                        Status of Unpaid Post-Petition Debts
The Debtors have paid and are paying all undisputed post-petition debts as they come due during the ordinary course of business.

The Debtors are addressing prepetition debts in accordance with the approved Interim and Final Orders (Docket Nos. 43-49, 55, 152-157, 166, 249), as applicable, for various
categories of obligations as described in various first day motions.

Specific post-petition debt detail during the Reporting Period is available upon request.


  /s/ Michael Foreman                                                                                       6/30/2021

Signature of Authorized Individual                                                                  Date


Michael Foreman                                                                                     Director
Printed Name of Authorized Individual                                                               Title of Authorized Individual


                                                          Post-Petition Accounts Payable (as of 6/3/2021) (Unaudited) (1)
Legal Entity                                                     Current              1 - 30 Days              31 - 90 Days               Over 90 Days                      Total
Alamo Drafthouse Cinemas Holdings, LLC            $                     - $                      - $                      - $                        - $                       -
Alamo Drafthouse Cinemas, LLC                                           -              2,953,976                   548,057                       9,443                 3,511,476
Alamo Vineland, LLC                                                     -                        -                        -                          -                         -
Alamo League Investments GP, LLC                                        -                        -                        -                          -                         -
Alamo League Investments, Ltd.                                          -                        -                        -                          -                         -
Alamo South Lamar GP, LLC                                               -                        -                    7,527                        509                     8,036
Alamo South Lamar, LP                                                   -                        -                        -                          -                         -
Alamo Drafthouse Raleigh, LLC                                    (37,653)                        -                   43,885                        760                     6,993
Alamo DH Anderson Lane, LLC                                             -                        -                        -                          -                         -
Alamo Yonkers, LLC                                                      -                        -                        -                          -                         -
Alamo Mission, LLC                                                    (98)                       -                      520                          -                       422
Alamo Ritz, LLC                                                         -                        -                        -                          -                         -
Alamo Mueller, LLC                                                  1,040                        -                    3,299                        164                     4,503
Mondo Tees, LLC                                                   15,957                   48,590                     7,257                     49,839                   121,643
Alamo City Foundry, LLC                                                 -                        -                        -                          -                         -
Alamo Mainstreet, LLC                                                   -                        -                        -                         94                        94
Alamo City Point, LLC                                                   -                        -                      144                          -                       144
Alamo Liberty, LLC                                                      -                        -                        -                          -                         -
Alamo Satown, LLC                                                       -                        -                        -                          -                         -
Alamo Marketplace, LLC                                                  -                        -                    2,499                      1,191                     3,690
Alamo Stone Oak, LLC                                                    -                   6,519                     4,404                          -                    10,922
Alamo Westlakes, LLC                                                    -                        -                        -                     59,379                    59,379
Alamo Park North, LLC                                                (420)                       -                   14,483                        215                    14,277
Alamo North SA, LLC                                                     -                        -                        -                          -                         -
Alamo Avenue B, LLC                                                     -                        -                        -                          -                         -
Alamo Slaughter Lane GP, LLC                                            -                        -                        -                          -                         -
Alamo Slaughter Lane, Ltd.                                              -                        -                    4,039                        172                     4,211
Alamo Cinema Group I GP, LLC                                            -                        -                        -                          -                         -
Alamo Cinema Group I, LP                                                -                        -                        -                          -                         -
Alamo Westminster, LLC                                                  -                        -                         -                          -                         -
Alamo Staten Island, LLC                                                -                        -                        -                          -                         -
Alamo Aspen Grove, LLC                                                  -                        -                        -                          -                         -
Alamo Lakeline, LLC                                                 4,292                        -                    8,996                      2,996                    16,284
Alamo Sloans, LLC                                                  (5,495)                       -                    9,529                       (938)                    3,096
Total                                             $              (22,377) $            3,009,084 $                 654,639 $                  123,824 $                3,765,169

1. The post petition accounts payable reported represents open and outstanding vendor invoices related to merchandise trade and general vendors that have been entered into the
applicable Debtor's accounts payable system. This summary does not include accruals for invoices not yet received or for invoices not yet entered into the applicable Debtor's
accounts payable system.
                              Case 21-10474-MFW                 Doc 562           Filed 06/30/21            Page 13 of 14


In re Alamo Drafthouse Cinemas Holdings, LLC, et al.                                    Form No.:                                                  MOR-6
                                                                                        Case No.:                                         21-10474 (MFW)
                                                                                        Reporting Period:                       May 7, 2021 - June 3, 2021

                                                       Accounts Receivable (as of 6/3/2021) (Unaudited)
Legal Entity                                            Current             1 - 30 Days              31 - 60 Days     Over 60 Days                  Total
Alamo Drafthouse Cinemas Holdings, LLC      $                - $                       - $                      - $              - $                   -
Alamo Drafthouse Cinemas, LLC                                -                         -                        -                -                     -
Alamo Vineland, LLC                                          -                         -                        -                -                     -
Alamo League Investments GP, LLC                             -                         -                        -                -                     -
Alamo League Investments, Ltd.                               -                         -                        -                -                     -
Alamo South Lamar GP, LLC                                    -                         -                        -                -                     -
Alamo South Lamar, LP                                        -                         -                        -                -                     -
Alamo Drafthouse Raleigh, LLC                                -                         -                        -                -                     -
Alamo DH Anderson Lane, LLC                                  -                         -                        -                -                     -
Alamo Yonkers, LLC                                           -                         -                        -                -                     -
Alamo Mission, LLC                                           -                         -                        -                -                     -
Alamo Ritz, LLC                                              -                         -                        -                -                     -
Alamo Mueller, LLC                                           -                         -                        -                -                     -
Mondo Tees, LLC                                              -                         -                        -                -                     -
Alamo City Foundry, LLC                                      -                         -                        -                -                     -
Alamo Mainstreet, LLC                                        -                         -                        -                -                     -
Alamo City Point, LLC                                        -                         -                        -                -                     -
Alamo Liberty, LLC                                           -                         -                        -                -                     -
Alamo Satown, LLC                                            -                         -                        -                -                     -
Alamo Marketplace, LLC                                       -                         -                        -                -                     -
Alamo Stone Oak, LLC                                         -                         -                        -                -                     -
Alamo Westlakes, LLC                                         -                         -                        -                -                     -
Alamo Park North, LLC                                        -                         -                        -                -                     -
Alamo North SA, LLC                                          -                         -                        -                -                     -
Alamo Avenue B, LLC                                          -                         -                        -                -                     -
Alamo Slaughter Lane GP, LLC                                 -                         -                        -                -                     -
Alamo Slaughter Lane, Ltd.                                   -                         -                        -                -                     -
Alamo Cinema Group I GP, LLC                                 -                         -                        -                -                     -
Alamo Cinema Group I, LP                                     -                         -                        -                -                     -
Alamo Westminster, LLC                                       -                         -                        -                -                     -
Alamo Staten Island, LLC                                     -                         -                        -                -                     -
Alamo Aspen Grove, LLC                                       -                         -                        -                -                     -
Alamo Lakeline, LLC                                          -                         -                        -                -                     -
Alamo Sloans, LLC                                            -                         -                        -                -                     -
Total                                       $                - $                       - $                      - $              - $                   -
                              Case 21-10474-MFW                      Doc 562           Filed 06/30/21          Page 14 of 14


In re Alamo Drafthouse Cinemas Holdings, LLC, et al.                                               Form No.:                                           MOR-7
                                                                                                   Case No.:                                  21-10474 (MFW)
                                                                                                   Reporting Period:                May 7, 2021 - June 3, 2021

                                                                        Debtor Questionnaire
Question                                                                                                       Yes                            No
1) Have any assets been sold or transferred outside the normal course of business this reporting
   period? If yes, provide an explanation below.                                                                X
                                                                                                            See Note 1

2) Have any funds been disbursed from any account other than a debtor in possession account
   this reporting period? If yes, provide an explanation below.                                                                                X

3) Have all postpetition tax returns been timely filed? If no, provide an explanation below.
                                                                                                                 X

4) Are workers compensation, general liability and other necessary insurance coverages in
   effect? If no, provide an explanation below.                                                                  X

5) Has any bank account been opened during the reporting period? If yes, provide
   documentation identifying the opened account(s). If an investment account has been opened                    X
   provide the required documentation pursuant to the Delaware Local Rule 4001-3.                           See Note 2


Note 1
Closing of the Sale and the transactions contemplated thereunder, as authorized by the Sale Order [Docket No. 436] and Supplemental Sale Order [Docket No.
498], occurred on May 28, 2021. See Notice of Sale Closing [Docket No. 505]

Note 2
The Debtors opened new bank accounts as the Debtors' prior accounts were acquired by the Purchaser pursuant to the APA.
